Citation Nr: 1118720	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO. 04-40 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral ear disability, claimed as due to in-service otitis interna.

2. Entitlement to service connection for bilateral ear disability, claimed as due to in-service otitis interna.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, by which the RO found that new and material evidence had not been received to reopen a claim for service connection for otitis interna.

The issue on appeal has been rephrased as reflected on the title page of this decision in light of the holding of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

The Board's Veterans Appeals Control and Locator System (VACOLS) indicates that a claim for service connection for PTSD was denied in November 2008 and that an appeal was perfected as to this issue in May 2009. VACOLS additionally indicates that the Veteran was granted service connection for genitourinary disability in May 2010. The documentation pertaining to these claims is not currently associated with the two claims folders currently at the Board. The Board has sought the additional adjudicative and evidentiary materials from the RO through administrative channels but has been unsuccessful. These matters will be further addressed in the remand section of this decision, below.

The issue of entitlement to service connection for bilateral ear disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The service treatment records include findings of pain and purulent discharge in the left ear and hearing thresholds on examination at discharge from service that meet the VA criteria for hearing loss disability.

2. Evidence of hearing loss disability and additional episodes of inflammation and infection of the ears has been received since the RO's unappealed denial of service connection for a condition of the ears in June 1984; this is new evidence that when viewed in the context of the service treatment records is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim for bilateral ear disability.


CONCLUSION OF LAW

Evidence received since the June 1984 RO rating decision that denied service connection for a condition of the ears, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the Board reopens the Veteran's claim for service connection for bilateral ear disability based on the receipt of new and material evidence. Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

In June 1984 the RO denied the Veteran's claim for service connection for a condition of the ears on the basis that an ear condition the Veteran experienced during service was of an acute nature which left no residuals, and that a current infection of the ear could not be associated in any way to his transitory episodes that occurred while in active service. 

The Veteran did not submit a notice of disagreement with the June 1984 RO rating decision that denied service connection for a condition of the ears, and the decision became final. See 38 U.S.C.A. § 7105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Evidence associated with the claims file at the time of the June 1984 RO rating decision includes service treatment records. At a June 1969 service entrance audiological examination pure tone thresholds in the right ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, and 0 decibels at 4000 hertz. Pure tone thresholds in the left ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, and 0 decibels at 4000 hertz. In June 1971 the Veteran was seen for a left ear ache that had lasted three days. He had pain with motion of the ear and purulent discharge on examination. He was treated with medication.

At the Veteran's August 1971 service discharge audiological examination pure tone thresholds in the right ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, and 40 decibels at 4000 hertz. Pure tone thresholds in the left ear were 10 decibels at 500 hertz, 20 decibels at 1000 hertz, 25 decibels at 2000 hertz, and 65 decibels at 4000 hertz. This meets the criteria for bilateral hearing loss disability at discharge from service. See 38 C.F.R. § 3.385.

Also of record at the time of the June 1984 RO denial of the Veteran's claim was a March 1983 private medical opinion written in Spanish, which has been translated to indicate that as of that time the Veteran experienced inflammation of both ears, external part with cerumen in the left, and possible infection of the inner ears for several days.

The evidence received since the time of the June 1984 RO denial of the Veteran's claim includes an August 1989 report of VA psychiatric hospitalization that indicates a diagnosis of external otitis. 

Additionally, at December 1990 VA audiological testing pure tone thresholds in the right ear were 20 decibels at 500 hertz, 20 decibels at 1000 hertz, 25 decibels at 2000 hertz, 30 decibels at 3000 hertz and 45 decibels at 4000 hertz. Pure tone thresholds in the left ear were 15 decibels at 500 hertz, 20 decibels at 1000 hertz, 50 decibels at 2000 hertz, 75 decibels at 3000 hertz and 90 decibels at 4000 hertz. This meets the criteria for post-service bilateral hearing loss disability. See 38 C.F.R. § 3.385. The examining audiologist recommended otological follow-up and opined that the Veteran may benefit from amplification.

In the Board's view, the evidence received since June 1984, including continued episodes of inflammation of the ears and possible ear infection and post-service audiological testing that meets the criteria for post-service hearing loss disability, is new and material evidence. The evidence raises a reasonable possibility of substantiating the Veteran's claim because the service treatment records also include evidence of in-service ear infection and hearing loss disability. See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (Veteran need not always submit medical nexus opinion in order to warrant reopening of service connection claim; evidence of chronic disability but without medical nexus opinion may require reopening). 

Reopening of the Veteran's the claim for service connection for bilateral ear disability based on the receipt of new and material evidence is therefore warranted. 


ORDER

New and material evidence having been received, the claim for service connection for bilateral ear disability is reopened; the appeal is granted to this extent only.


REMAND

As discussed above, there is evidence of in-service ear disability, to include ear infection and bilateral hearing loss disability, and evidence of the same conditions post-service. The Board does not have sufficient medical evidence to ascertain whether the Veteran currently has these disabilities, however, and does not have the medical expertise to make a determination as to whether the post-service ear disease and hearing loss are related to the incidents shown in the records of in-service treatment and examination. See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). Accordingly, a VA examination and opinion to determine whether the Veteran has a current bilateral ear disability that is related to active service is required. See 38 U.S.C.A. § 5103A(d); Shade v. Shinseki, 24 Vet. App. 110 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion).

Additionally, VA must seek to obtain and associate with the claims file any additional records in its possession relevant to the Veteran's claim for service connection for bilateral ear disability. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). The Board's Veterans Appeals Control and Locator System (VACOLS) indicates that a claim for service connection for PTSD was denied in November 2008 and that an appeal was perfected as to this issue in May 2009. VACOLS additionally indicates that the Veteran was granted service connection for genitourinary disability in May 2010. The documentation associated with the development and adjudication of these claims is not currently associated with the two claims folders received by the Board in May 2009. The Board has sought the additional adjudicative and evidentiary materials from the RO through administrative channels but has been unsuccessful. As the material may contain evidence relevant to the Veteran's claim for service connection for bilateral ear disability, to include records of treatment or examination for ear disability, the records must be sought and associated with the two claims files received at the Board in May 2009.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for bilateral ear disability from the time of his discharge from service in August 1971 through the present time.

After obtaining any appropriate authorizations for release of medical information, obtain any available records from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The Board's Veterans Appeals Control and Locator System (VACOLS) indicates that a claim for service connection for PTSD was denied in November 2008 and that an appeal was perfected as to this issue in May 2009. VACOLS additionally indicates that the Veteran was granted service connection for genitourinary disability in May 2010. Seek to obtain and associate with the claims file the documentation associated with adjudication of these claims, including any temporary claims folders that may contain additional relevant records of VA treatment or examination.

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran's has current left or right ear disability that began during active service or is related to any incident of service, or has hearing loss disability that began within one year after discharge from service. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner will specifically address whether the Veteran had declining hearing thresholds on audiological examinations during active service, and if so the significance of those declining thresholds in determining whether the Veteran's current hearing loss disability is related to active service. 


(d) The examiner will be informed of the following:

(i) At a June 1969 service entrance audiological examination pure tone thresholds in the right ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, and 0 decibels at 4000 hertz. Pure tone thresholds in the left ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, and 0 decibels at 4000 hertz. 

(ii) In June 1971 the Veteran was seen for a left ear ache that had lasted three days. He had pain with motion of the ear and purulent discharge on examination. He was treated with medication.

(iii) At the Veteran's August 1971 service discharge examination audiological examination pure tone thresholds in the right ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, and 40 decibels at 4000 hertz. Pure tone thresholds in the left ear were 10 decibels at 500 hertz, 20 decibels at 1000 hertz, 25 decibels at 2000 hertz, and 65 decibels at 4000 hertz.

(iv) A March 1983 private medical opinion written in Spanish, which has been translated to indicate that as of that time the Veteran experienced inflammation of both ears, external part with cerumen in the left, and possible infection of the inner ears for several days.

(v) An August 1989 report of VA psychiatric hospitalization that indicates a diagnosis of external otitis. 

(vi) At December 1990 VA audiological testing pure tone thresholds in the right ear were 20 decibels at 500 hertz, 20 decibels at 1000 hertz, 25 decibels at 2000 hertz, 30 decibels at 3000 hertz and 45 decibels at 4000 hertz. Pure tone thresholds in the left ear were 15 decibels at 500 hertz, 20 decibels at 1000 hertz, 50 decibels at 2000 hertz, 75 decibels at 3000 hertz and 90 decibels at 4000 hertz. The examining audiologist recommended otological follow-up and opined that the Veteran may benefit from amplification.

(e) If hearing loss disability of either or both ears is found, the examiner must provide an opinion as to whether the hearing loss disability began during active service or within one year after discharge from active service, or is otherwise related to any incident of service.

(f) The examiner must further provide a diagnosis for each disease or disability of the left ear or right ear found other than or in addition to hearing loss. 
For each such diagnosis the examiner will provide an opinion as to whether the condition began during active service or is related to any incident of service.

(g) The examiner must provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

4. Readjudicate the issue on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


